                                           Case 5:19-cv-02520-LHK Document 76 Filed 06/26/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     CONTINENTAL AUTOMOTIVE                              Case No. 19-CV-02520-LHK
Northern District of California
 United States District Court




                                         SYSTEMS, INC.,
                                  13                                                         ORDER RE CONSOLIDATION OF
                                                        Plaintiff,
                                                                                             BRIEFING
                                  14
                                                   v.
                                  15
                                         AVANCI, LLC, et al.,
                                  16
                                                        Defendants.
                                  17

                                  18           On June 12, 2019, Plaintiff filed an anti-suit motion. ECF No. 32. On June 18, 2019 the
                                  19   Court granted in part and denied in part Defendants Nokia Corp., Nokia of America Corp., Nokia
                                  20   Solutions and Networks US LLC, Nokia Solutions and Networks Oy, and Nokia Technologies
                                  21   Oy’s (collectively, “Nokia Defendants”) motion to extend the time to oppose Plaintiff’s anti-suit
                                  22   motion. ECF No. 56. Specifically, the Court ordered that Nokia Defendants’ opposition be filed by
                                  23   July 24, 2019, and Plaintiff’s reply to Nokia Defendants’ opposition be filed by August 9, 2019.
                                  24   Id. at 2.
                                  25           On June 20, 2019, Defendants Optis Wireless Technology, LLC, Optis UP Holdings, LLC,
                                  26   and Optis Cellular Technology, LLC (collectively, “Optis Defendants”) filed separate but nearly
                                  27   identical stipulations requesting that Optis Defendants’ opposition to Plaintiff’s anti-suit motion be
                                  28                                                     1
                                       Case No. 19-CV-02520-LHK
                                       ORDER RE CONSOLIDATION OF BRIEFING
                                          Case 5:19-cv-02520-LHK Document 76 Filed 06/26/19 Page 2 of 3




                                   1   filed by July 24, 2019, the same date Nokia Defendants’ opposition is to be filed. ECF Nos. 59-61.

                                   2   The Court granted Optis Defendants’ stipulation. ECF No. 65.

                                   3          On June 25, 2019, Defendant Conversant Wireless Licensing SARL (“Conversant”) filed a

                                   4   stipulation requesting that Conversant’s opposition to Plaintiff’s anti-suit motion be filed by July

                                   5   24, 2019, the same day as Nokia Defendants’ and Optis Defendants’ oppositions are to be filed.

                                   6   ECF No. 68. The Court has not yet ruled on Conversant’s stipulation.

                                   7          Because so many Defendants have requested extensions to the deadline to file oppositions

                                   8   to the anti-suit motion, this indicates that numerous Defendants will be separately filing

                                   9   oppositions to the anti-suit motion, which also increases the number of reply motions Plaintiff

                                  10   must file as well. Specifically, at the very least, Nokia Defendants, Optis Defendants, and

                                  11   Conversant have indicated that they will be filing separate oppositions. Thus far, Avanci, LLC and

                                  12   Avanci Platform International Ltd. (collectively, “Avanci Defendants”) have not yet requested an
Northern District of California
 United States District Court




                                  13   extension of the deadline to file an opposition to the anti-suit motion. Moreover, Sharp Corp. has

                                  14   not yet appeared in the instant action. The Avanci Defendants and Sharp Corp. may also file

                                  15   oppositions to the anti-suit motion.

                                  16          The Court finds that at least three and possibly up to five separate oppositions to the anti-

                                  17   suit motion, as well as a corresponding number of replies, are unwieldy, an imposition on limited

                                  18   judicial resources, and detrimental to the efficient adjudication of the anti-suit motion.

                                  19          Therefore, the Court hereby ORDERS all Defendants that wish to file an opposition to

                                  20   Plaintiff’s anti-suit motion to do so in one consolidated opposition. The consolidated opposition

                                  21   shall be filed by July 24, 2019. Plaintiff may file one reply by August 9, 2019. The page limits set

                                  22   forth in the Civil Local Rules shall govern.

                                  23          Moreover, as the instant order renders moot some of the Court’s previous orders regarding

                                  24   various Defendants’ oppositions to the anti-suit motion, the Court hereby VACATES the orders at

                                  25   ECF Nos. 56, 65, and 66. In addition, the Court DENIES as moot Conversant’s stipulation that

                                  26   Conversant’s opposition to Plaintiff’s anti-suit motion be filed by July 24, 2019. ECF No. 68.

                                  27   IT IS SO ORDERED.

                                  28                                                      2
                                       Case No. 19-CV-02520-LHK
                                       ORDER RE CONSOLIDATION OF BRIEFING
                                          Case 5:19-cv-02520-LHK Document 76 Filed 06/26/19 Page 3 of 3




                                   1

                                   2   Dated: June 26, 2019

                                   3                                        ______________________________________
                                                                            LUCY H. KOH
                                   4                                        United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                         3
                                       Case No. 19-CV-02520-LHK
                                       ORDER RE CONSOLIDATION OF BRIEFING
